 U.S. POSTAL SERVICEUnited States Postal Service and American PostalWorkers Union, AFL-CIO, Georgetown, TexasLocal Union and Richard Quinlan. Cases 16-CA-5400(P), 16-CA-5861(P), 16-CA-6292(P), and16-CA-6389(P)March 23, 1978DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, ANDTRUESDALEOn October 6, 1977, Administrative Law JudgeGeorge Norman issued the attached Decision in thisproceeding. Thereafter, the Charging Party filedexceptions and a supporting brief, and Respondentfiled a brief in reply to Charging Party's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,1and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.' The Charging Party has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.2 In his recitation of the facts of this case. the Administrative Law Judgemade several minor errors which in no way detract from the soundness ofhis analysis and conclusions. Thus, for example, the Administrative LawJudge stated that American Postal Workers Union "International VicePresident Neill visited the Georgetown Post Office and, in the presence ofthe local union officials, filed four grievances ...." The record shows,however, that the local officers were not present, but that two other agentsof the International were. The Administrative Law Judge also stated thatemployee Quinlan was placed on "restricted sick leave" following anincident on May 24, 1974, whereas the record establishes that Quinlan wasplaced in that status on May 18, 1974. Finally, the Administrative LawJudge indicates that Quinlan "testified that he filed 15 grievances onlybecause it was apparent to him he was about to be discharged ...."However, Quinlan testified that the possibility of imminent discharge wasone of the motivating factors in filing those grievances, but not the only one.DECISIONSTATEMENT OF THE CASEGEORGE NORMAN, Administrative Law Judge: Thisproceeding was heard in Georgetown, Texas, on March 21,22, 23, 24, 29, 30, and 31 and May 3 through 6, 1977,pursuant to a charge filed on January 2, 1974, by RichardQuinlan, steward for the American Postal Union, AFL-CIO, Georgetown, Texas, Local Union, against the UnitedStates Postal Service in Case 16-CA-5400(P), allegingviolations of Section 8(a)(1) and (3) of the National LaborRelations Act, as amended (herein called the Act), in thatthe Georgetown, Texas, Post Office had discriminatedagainst employees Richard Quinlan and Kenneth M.Moore, Jr., because of their union activities. A complaintissued based on that charge on February 21, 1974, allegingviolations of the Act by reason of interrogation of employ-ees by Postmaster Virgil L. Williams on or about Decem-ber 11, 1973; threats to employees by Postmaster Williamsand Supervisor Weldon Wade on or about December 19,1973, and by Postmaster Williams on January 15, 1974.The complaint also alleged that Respondent, on or aboutDecember 7, 1973, discriminatorily reduced the hours ofwork of employees Quinlan and Moore. On May 14, 1974,the National Labor Relations Board's Regional Directorfor Region 16 approved a settlement agreement enteredinto by the parties settling all allegations of that com-plaint.'On December 2, 1974, Mr. Quinlan filed charges in Case16-CA-5861(P), alleging 8(aXI) and (3) violations con-cerning a denial to him of a periodic pay increase. OnFebruary 3, 1975, an amendment was made to that chargeto include an 8(aX4) allegation. By letter dated May 9,1975, the NLRB Regional Director notified Respondentthat the investigation of Case 16-CA-5861(P) revealed thatthe settlement agreement in Case 16-CA-5400(P) had beenviolated, that the Regional Director's approval of suchsettlement was withdrawn, and that the cases would beconsolidated for hearing and complaint would issue. Aconsolidated complaint issued in Cases 16-CA-5400(P)and 16-CA-5861(P) on May 20, 1975, alleging thatRespondent interrogated its employees on December I I,1973, and threatened employees on December 19. 1973,and January 15, 1974, all in violation of Section 8(aXI) ofthe Act. The complaint also alleges that Respondent, onDecember 7, 1973, reduced the hours of employee KennethI On April 24, 1974, Union Steward Quinlan filed a charge (Case 16-CA-5542(P)) against the U.S. Postal Service alleging violations of Sec.8(aXI) and (3) of the Act, by discriminating against Quinlan, by charginghim with tampering with a Postal Service vehicle and by suspending him for28 days, and because he engaged in activities on behalf of the AmericanPostal Workers Union, AFL-CIO, Georgetown, Texas. That charge waswithdrawn by Quinlan on May 14 after investigation. The events of that 28-day suspension were arbitrated. The arbitrator sustained the suspension.235 NLRB No. 27307 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMoore and on December 7, 1973, and December 15, 1974,reduced the hours of Quinlan, all in violation of Section8(a)(1) and (3) of the Act; and the reduction as to Quinlanis alleged to be also in violation of Section 8(a)(4).2The consolidated complaint in Cases 16-CA-5400(P)and 16-CA-5861(P) also alleged that on October 15, 1974,Quinlan was subjected to disparate treatment and requiredto produce "a more arduous work output" than others inthe Georgetown Post Office. This was alleged to be inviolation of Section 8(a)(l), (3), and (4) of the Act.Respondent was also alleged to have harassed Quinlan onor about November 6, 1974, in violation of Section 8(a)(l),(3), and (4) of the Act. Quinlan's deferred wage increasewas alleged to have been in violation of Section 8(a)(1), (3),and (4) of the Act.The complaint also purports to set forth the terms of thesettlement agreement, and further alleges that the aforesaidalleged violations of the Act were also violations of theterms of the settlement agreement entered into in Case 16-CA-5400(P).On October 28, 1975, Quinlan, as an individual, filed acharge in Case 16-CA-6292(P) against Respondent alleg-ing violations of Section 8(a)(1), (3), and (4) of the Act, byRespondent giving Quinlan a 7-day disciplinary suspen-sion.On December 30, 1975, a complaint issued in Case 16-CA-6292(P) alleging violations of Section 8(a)(1), (3), and(4) through acts of harassment since August 5, 1975, bysingling Quinlan out on August 5, 6, 7 and 8, 1975, forcounseling due to work deficiencies; by suspending Quin-lan from September 8 through 15, 1975; and by admonish-ing Quinlan on September 15, 17, and 18, 1975, for workingtoo slowly; by admonishing Quinlan for taking too muchtime on a coffeebreak on September 16, 1975; by imposinga "gag rule" on Quinlan on September 18, 1975, forexcessive talking; and by imposing a "gag rule" on Quinlanon September 19, 1975, while he attempted to discuss agrievance. In addition, the complaint alleged that Quinlanwas discriminatorily counseled on September 18, 1975, fora violation of safety rules or regulations. On January 7,1976, Quinlan, as an individual, filed a charge in Case 16-CA-6389(P) alleging that his termination from the PostalService on January 5, 1976, was in violation of Section8(a)(1), (3), and (4) of the Act.An order consolidating Cases 16-CA-6292(P) and 16-CA-6389(P) and complaint issued in these matters onFebruary 17, 1976. In addition to the allegations of thecomplaint in Case 16-CA-6292(P), the consolidated com-plaint in Cases 16-CA-6292(P) and 16-CA-6389(P) al-leged a violation in that Quinlan was issued a notice ofproposal to remove him on December 5, 1975, and wasterminated from postal employment on January 5, 1976.2 At the beginning of the hearing, counsel for the General Counselmoved to amend par. 7(a) of the complaint to allege "7(a) Respondent,between about December 9, 1973, and about January 5, 1974, reduced thehours of work assigned to its employee, Kenneth Moore, at its Georgetown,Texas Post Office," and to amend par. 7(b) of the complaint to allege areduction in Quinlan's hours from between about December 19, 1973, toJanuary 5, 1974, and between about December 15, 1974, and December 25,1974. Counsel for the General Counsel also moved to strike the dateDecember 7, 1973, of par. 7(a). I deferred ruling on these motions until theevidence was presented with leave given to counsel to renew his motion afterAn undated order consolidating cases for hearing inCases 16-CA-5400(P), 16-CA-5861(P), 16-CA-6292(P),and 16-CA-6389(P) issued in these matters and a hearingwas scheduled and heard on the aforementioned dates.Posttrial briefs were filed on behalf of the GeneralCounsel,3Respondent, and Charging Party Postal WorkersUnion, AFL-CIO.Upon consideration of the entire record including thebriefs filed on behalf of the parties, I make the followingfindings and conclusions:FINDINGS OF FACT AND CONCLUSIONS OF LAWI. JURISDICTIONThe Board has jurisdiction over this matter by virtue ofsection 1209 of the Postal Reorganization Act (PRA). Thefacility involved in this proceeding is the Georgetown, PostOffice, located in the city of Georgetown, Texas. TheRespondent is now, and has been at all times materialherein, an employer within the meaning of the PRA.II. THE LABOR ORGANIZATION INVOLVEDAmerican Postal Workers Union, AFL-CIO, George-town, Texas Local Union, is, and has been at all timesmaterial herein, a labor organization within the meaning ofSection 2(5) of the Act.l1. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Postal Service has a collective-bargaining agreementwith various labor organizations covering its employees invarious "crafts." The bargaining units for these crafts arenational units encompassing all craft employees of all postoffices in the United States. The Union representing postalclerical and maintenance employees, the employees in-volved in these cases, is the American Postal WorkersUnion, AFL-CIO (herein called the Postal Union). Thisnational unit of clerical and maintenance employees hasbeen reviewed and found appropriate by the NationalLabor Relations Board. In finding the national unitappropriate, the NLRB concluded that separate bargainingunits at each postal installation within the United Stateswould be inappropriate. The United Postal Service, 208NLRB 948 (1974).On or about July 3, 1972, Richard Quinlan was hired towork in the Georgetown, Texas, Post Office as a part-timeflexible employee.4Prior to this time, he had worked for abrief period in the Austin, Texas, Post Office, but had notcompleted his 90-day probationary period. He had beenunable to satisfactorily complete the duties for which hethe presentation of subpenaed records. Counsel for the General Counsel,however, did not renew his motion, and therefore the allegation of thecomplaint remained as originally presented when the hearing commenced.3 Errors in the transcript have been noted and corrected.4 Part-time employees in the Postal Service (such as Quinlan) are definedin the contract as employees "hired pursuant to such procedures asmanagement may establish and are either assigned to regular schedules orless than forty (40) hours or have no fixed work schedules, but are availablefor work on a flexible schedule in the course of a service week." (G.C. I(i),Exh. 3, art. VII, sec. I, p. 6.)308 U.S. POSTAL SERVICEwas hired in Austin (a machine operator), and wasscheduled to be terminated. That termination did not occurbecause he obtained the Georgetown position. Quinlan'sappointment letter to the Georgetown Post Office statesthat he would be worked in a "dual capacity" as a part-time flexible clerk and carrier and would be on detail therein such capacity until "the freeze is lifted" when he couldbe reassigned.5In August 1972, shortly after Quinlan began work inGeorgetown, he and several other clerical employees wentto Postmaster Williams and complained about the post-master's use of maintenance employee Norman Mueller toperform clerk and carrier work. Mueller was performingthis work at that time on a daily basis. Employees Quinlan,Frymyer, and Gardner protested this practice to Postmas-ter Williams for the first time in August 1972, and fromthat time until about January 15, 1974, the complaints onthis matter were continual.In July 1973, Quinlan applied for a management trainingposition with the Postal Service. Postmaster Williamsevaluated him and sent the evaluation to Austin. In hisevaluation, the Postmaster said he considered Quinlan agood employee in all respects except "attitude." On"attitude" the postmaster gave Quinlan a low rating. Thepostmaster testified that up to the time of the evaluation hehad considered Quinlan a good employee but he noticedthat Quinlan had a very abrupt attitude in his dealings withothers.5 The U.S. Postal Service personnel records with respect to Quinlan showthat from January 1971 until October 27, 1971, he was employed as a GS-3Clerk, U.S. Department of Agriculture, Austin, Texas, on a temporaryappointment; from November 7, 1971, to January 1972 by Nelson MobileHome Sales on a temporary job; from December 1969 to January 1971 hewas a self-employed photographer in Austin, Texas: from September 1969to December 1969 by the Austin Independent School District in Austin,Texas, as a teacher; from July 1969 to October 1969, he was a photographerfor C.O. Martin-Mayfield, in Austin, Texas; from April 7, 1969, to July 1969employed as a GS-2 Clerk for the Internal Revenue Service, Austin, Texas;from October 1966 to April 1969 he was a self-employed photographer;from January 1964 to September 1966 employed in the furniture movingbusiness as owner-operator for North American Van Lines, Fort Wayne,Indiana; from February 1960 to September 1963, he was a motion picturebusiness unit supervisor in the educational motion picture business for theUniversity of Texas in Austin; from October 1956 to October 1959 he was inthe motion picture business doing freelance movie work (self-employed):from October 1955 to October 1956 he was employed as a productionmanager in a commercial motion picture business in Birmingham, Michi-gan; from October 1954 to October 1955 he was doing research work for theWillow Run Research Center. Ann Arbor, Michigan; from June 1954 toOctober 1954 he was technical reviewer evaluating Salk vaccine in AnnArbor, Michigan, for the Polio Vaccine Evaluation Center.He was graduated from the University of Michigan in 1950 with an ABdegree; from June 1950 to June 1954 he was employed at various times atWayne State University as an interviewer; he was employed at the ResearchSurvey Center, University of Michigan; and prior to that he was self.employed as a photographer, a motion picture worker, Checker CabCompany, Detroit, Michigan, as a driver, Yellow Cab Company, AnnArbor, Michigan, as a driver, Hoover Ball and Bearing in Ann Arbor,Michigan, as a grinder, and the Argus Camera Company. In addition,Quinlan was employed by the Tr-Valley Packing Company, Modesto,California, as a laborer. He also worked for various growers with unknownnames in San Joachin Valley, California, as a picker; he worked as a housepainter in Walker, Iowa: and in a soap factory in Oakland, California.From March 4, 1946, to June 1950 he was a student at the University ofMichigan; from November 1942 to November 1945 he was in the U.S.Army; from August 1942 to October 1942 he worked for Fisher Body,Detroit, Michigan Aircraft, Detroit, Michigan. as an aircraft riveter; fromIn or about the middle of December 1973, the postmasterreceived a letter from Thomas A. Neill, an Internationalvice president of the Postal Union, stating his intention tovisit the Georgetown Post Office.6The postmaster, beingcurious about this matter, showed the letter to SupervisorWeldon Wade in the Georgetown Post Office and askedhim if he knew anything about Neill's visit. Wade told thepostmaster that he had heard that the Union was electingofficers.7Later, the postmaster saw Quinlan on the work-room floor and asked him if they were electing officers.Quinlan replied that they were and that, as soon as theofficers were elected, a list of the elected officials would beprovided to the postmaster. Quinlan testified that thepostmaster asked Quinlan in the presence of KennethMoore, a fellow employee, if they were "organizing a localunion." The postmaster testified that he did not know ifemployee Moore was present during this conversation withQuinlan but denied asking either Moore or Quinlan if theywere "organizing a local union." 8By letter dated December 16, 1973, the postmaster wasnotified by the Local Union that all the clerks in the officewere designated officers. Richard E. Heckman, a regularclerk, was elected president, and the three part-time flexibleclerks, Quinlan, Black, and Moore, were elected to otheroffices. Upon receipt of the letter, the postmaster congratu-lated Heckman as the new president of the Local.On December 14, 1973, International Vice PresidentNeill visited the Georgetown Post Office and, in thepresence of the Local Union's officials, filed four griev-June 1942 to August 1942 he worked for the Ford Motor Company, inDetroit, Michigan, as a riveter; and from July 1941 to January 1942 he was amember of the Civilian Conversation Corps in Rapid City, Michigan.6 The collective-bargaining agreement provides that union officials whoplan to visit postal installations must give advance notice of their visit.7 Supervisor Weldon Wade of the Georgetown Post Office was presentduring many conversations between Quinlan and the postmaster, and wasalso privy to conversations, involving Quinlan and other employees in thePost Office. Counsel for the General Counsel contends that Respondent'sfailure to call Wade as a witness "was not unintentional" since, if he hadbeen called, he would probably have "blown" Respondent's entire defensesto the allegations in the complaint. He further contends that. "although noadverse inferences may, of course, be made against the General Counsel forfailing to call Wade under Rule 611(c), the same is certainly not true of theRespondent," and that certain testimony of Postmaster Williams "is whollyuncorroborated by Mr. Wade and that since Respondent made no showingthat Mr. Wade was unable or unavailable to testify, the trial judge isrequested to find that Wade, if called, would not have corroboratedWilliams' above testimony." With respect to that contention, first, corrobo-rating testimony, although it may prove valuable, is not essential to prove ordisprove facts in these proceedings. I will not draw any adverse inferencefrom Respondent's decision not to call Wade to corroborate the testimonyof Postmaster Williams. If the testimony of Williams and Quinlan isconflicting, crediting one side or the other is possible without anycorroboration. Secondly, counsel for the General Counsel called PostmasterWilliams under rule 611(c). He was free to call Wade also under that rulebut for reasons known to only himself did not choose to call him. I do notdraw any adverse inferences in the case of either party choosing not to callMr. Wade to testify in this proceeding.I I credit Postmaster Williams who testified several hours under FederalRule 611(c). For the most part, that testimony was consistent andstraightforward. Although his memory of certain dates or events was not thebest, that was in part attributable to the many events that occurred over along period of time. Quinlan. on the other hand, was inconsistent, flippant,unresponsive, and at times abrupt and almost belligerent toward bothcounsel for the General Counsel and counsel for the Respondent. I note alsothat Williams was a former union member in the Postal Service prior tobecoming a supervisor. He was aware that a union that represented theemployees already existed.309 DECISIONS OF NATIONAL LABOR RELATIONS BOARDances at step I of the grievance procedure. One of thesegrievances concerned employees crossing craft lines. Thepostmaster orally denied these grievances at step i, whichis the normal procedure.B. The Postal Service's Practice of AssigningEmployees To Perform Services Across Craft LinesThe Postal Service contends that the practice of assigningemployees to perform service across craft lines is permissi-ble under article VII, section 2, of the contract as long asthe employee doing work out of his craft is paid at the levelof work he performs in that craft. In maintenance manMueller's case, he was paid the higher level Qf pay when heperformed work in the clerk or carrier crafts. The Unionhas never taken this issue to arbitration, although Interna-tional Vice President Neill filed one grievance and Quinlanfiled several on the matter.As previously stated, Postmaster Williams began assign-ing clerk and carrier work to Mueller in July 1972. Hecontinued this practice until the latter part of 1974. Thepostmaster assigned clerk and carrier work to Muellerbecause there were two regular maintenance employees onthe rolls, Mueller and a 35-hour-per-week regular, EugeneSayler, and there was not enough maintenance work tokeep both men busy for the entire regular shifts eventhough they were guaranteed 40 and 35 hours a week,respectively. As regular employees they were guaranteedthose hours per week by the contract. Williams continuedto assign Mueller the higher level work until some time inOctober 1974, when maintenance employee Sayler trans-ferred to another post office. After his departure there wasenough work in the Georgetown Post Office to keepMueller gainfully employed within the maintenance craftso he was no longer assigned the higher level work.The Postal Service tried to avoid using its employees inan overtime capacity if at all possible. Therefore, thenumber of hours assigned to a part-time flexible employee,who worked flexible hours as scheduled according to thevolume of mail, as opposed to regular employees whoworked a fixed schedule per week, depended on thenumber of hours he already worked in that pay period toinsure that he would not, if possible, work in excess of 40hours. Supervisors therefore, often checked the timecardsof the part-time flexibles in making further assignments inorder to avoid overtime. If an employee was approaching40 hours during a work period, sometimes he would be senthome in order to spread the remainder of the hours theycould work throughout the rest of the pay period. In anyevent, if the mail volume did not require the services ofpart-time flexibles, they would not be allowed to work. Ifan employee was already in an overtime situation, hewould be used only when absolutely necessary in order tokeep overtime to a minimum. In furtherance of thispractice, a part-time flexible would sometimes be senthome even though there was work remaining to be done inthe post office. In those instances the remaining workwould be completed by the regular employees on duty,including idle maintenance employee Mueller who had to9 Moore had previously requested a transfer to the carrier craft and hisrequest had been denied.remain for 8 hours per day each day of the workweek. Thishappened continually in the Georgetown Post Office.C. Quinlan and Moore are Told To Leave at NoonOn December 19, 1973, Supervisor Weldon Wade toldQuinlan to leave at noon. At the time, Wade also toldQuinlan that Postmaster Williams had wanted to send bothQuinlan and Moore home at noon the previous day. OnDecember 19, 1973, Quinlan worked 6 hours and Mooreworked 6 hours and 6 minutes. Mueller performed 54minutes of clerk work and 5 hours and 58 minutes ofcarrier work that day. Mueller's carrier work was per-formed after Moore and Quinlan were sent home. BothMoore and Quinlan admitted that they had been senthome early in the past.On December 19, 1973, Postmaster Williams receivedfour written step 2(a) grievance appeals of the oralgrievances presented by International Vice President Neillon December 14, 1973, and denied by the postmaster onthat date. These written grievances were dated December18, 1973, and, as previously stated, one involved employeescrossing craft lines in the Georgetown Post Office. Follow-ing the receipt of the written grievance appeals, PostmasterWilliams went to the workroom floor to discuss them withone of the Local Union's officers. He found Moore, theunion secretary and junior part-time flexible clerk, and toldhim he had received the grievance appeals. Williams askedMoore if he was aware of the consequences if the Unionwon the grievances. He told Moore that he would nolonger be able to assign the part-time flexible clerks toperform work in the carrier craft in which he and the otherclerks were getting most of their hours. He said if theUnion won the grievance and he was not allowed to assignacross craft lines, the clerks would be hurting themselvesbecause they would not be allowed to get carrier hours.The postmaster also told Moore that, since he was thejunior part-time flexible clerk, he had more to lose in suchcircumstances. The postmaster also said that, if the clerkscould no longer perform carrier duties, he might be forcedto hire another regular carrier.9Moore told PostmasterWilliams that he would think it over, but that he thought hewould want to proceed with the grievance.Moore testified that he interpreted the grievance not asreferring to crossing craft lines, but to crossing level lines(pay level). He did admit, however, that the postmaster toldhim that he could be hurt if the post office was not allowedto use employees by crossing craft lines because he couldnot do any carrier work. In any event, the written grievancerefers to "crossing craft lines." Williams denied that Mooresaid anything during that conversation about the grievancepertaining to "higher level" work rather than "crossingcraft lines." Williams also denied that he told Mooreduring that conversation that he would be excessed out ofthe post office.'0On December 19, 1973, at approximately 4 p.m. Quinlan,Moore, and Local Union President Heckman went toPostmaster Williams' office and discussed the fact thatQuinlan and Moore were sent home at noon on that date,Io For reasons previously stated concerning Williams' testimony, I credithim and not Moore.310 U.S. POSTAL SERVICEand Mueller was assigned to perform carrier duties. Thepostmaster explained that Mueller was guaranteed 40hours of work per pay period and that the part-timeflexibles were not. They stated that they wanted to file agrievance because of Mueller performing the clerk work.Postmaster Williams told them that the carriers had theirown union representatives and that he did not feel thatthey could file a grievance concerning letter carriers' workbeing performed by Mueller." Quinlan asked PostmasterWilliams if he and Moore had been sent home because ofthe Union. The postmaster said that they had not. At thistime Quinlan asked the postmaster how he had evaluatedhim in July 1973, concerning his application for themanagement-trainee position. The postmaster replied thathe rated him satisfactory in everything but "attitude," andtold Quinlan that he was rated low in that category becauseof his abruptness with people. Quinlan asked the postmas-ter how he would rate him as of that date and was told thathe would be rated the same. Moore stated to the postmas-ter that he probably did not appreciate a "bunch" of themcoming in like that and raising such an issue. Thepostmaster replied that they had a right to raise the issue,but that he did feel like it was a little "chicken shit" of themto raise the issue because they had been getting their 40hours of work per week and it would only prevent himfrom giving work to Mueller who had to be kept busy forthe 40 hours per week that Mueller was guaranteed as aregular employee. The postmaster also stated that he didnot understand why they would object as long as they gottheir 40 hours per week.'2On December 20, 1973, the postmaster met with Quinlanand Heckman to discuss the four step 2(a) grievanceappeals filed by Union Official Neill, one of which dealtwith crossing craft lines. They discussed each of thosegrievances. The postmaster sustained one of the grievancesconcerning an overtime desired list; denied a grievanceconcerning Supervisor Wade performing clerk work; anddenied a grievance requesting the setting up of anotherregular position. With respect to the grievance concerningcrossing craft lines, the postmaster agreed that he andMueller would no longer perform any clerk work if theclerks would not complain about Mueller performingcarrier work. The postmaster, Heckman, and Quinlan cameto an agreement on those terms and therefore resolvedNeill's step 2(a) grievance appeal concerning crossing craftlines. After that meeting, Postmaster Williams instructedSupervisor Wade not to schedule employees to cross craftlines unless it was absolutely necessary. He told SupervisorII During this discussion the matter of Moore's requested transfer to thecarrier craft was mentioned.12 Employees Quinlan, Moore, and Heckman testified that the postmas-ter emphatically denied their grievance at that meeting, saying "grievancedenied and I'll tell you why I did it. If you can be chicken shit with me, I canbe chicken shit with you." The postmaster denies making these comments,and denies that he said he denied the grievance during that discussion. 1credit Postmaster Williams' version and not the employees' version for thefollowing reasons:I. In his step 2(a) grievance appeal, dated December 31, 1973, Quinlanstates that on December 19, 1973, Postmaster Williams "denied thegrievance by stating that it did not exist since thejanitor in question was not'fulfilling any duties as a clerk.' " (This is consistent with Williams'testimony that he said they did not have any standing to file a grievanceconcerning Mueller's doing carrier work.)2. In the step 3 appeal, Quinlan states that "The Postmaster inWade that he felt that the clerks were hurting themselves,but if that was what they wanted, he would try toaccommodate them. By letter dated December 27, 1973,Postmaster Williams notified Union Official Neill of theresolution of grievance, stating that the grievance wassustained.On December 31, 1973, when Postmaster Williamsreceived the step 2(a) appeal filed by Quinlan concerningcrossing craft lines, he was surprised because it was hisunderstanding that the agreement reached on December20, 1973, discussed above, resolved the crossing craft linesissue. Neither the postmaster nor Mueller had performedany clerk work from December 20, 1973, when theresolution was reached, until he received the December 31step 2(a) grievance appeal filed by Quinlan.'3Quinlan was not scheduled to perform any carrier workduring this period except on December 29, 1973, when heworked for 2 hours and 30 minutes in the carrier craft.4Moore worked for 9 hours and I minute in the carrier crafton that date. Mueller performed no carrier work onDecember 29, 1973. Upon receiving the step 2(a) grievanceappeal, Postmaster Williams resumed performing clerkwork and informed Supervisor Wade to go back toassigning employees work as he had in the past and hewould let the grievance issue be decided by someone at ahigher level.Mueller was again assigned clerk work and, uponobserving this, Union President Heckman asked Postmas-ter Williams why he had broken the agreement of Decem-ber 20, 1973, that Williams would not assign Mueller anyclerk work. Williams replied that he had not broken theagreement but that the Union broke the agreement by itsappeal of the grievance and that he had just gone back towhere they had been previously. Heckman said he knewnothing about it and the postmaster told him he shouldcheck with Quinlan. Heckman said that he would, butnothing more was said about it.'5D. The Postmaster Decides To Establish AnotherRegular Carrier PositionIn the middle of January 1974, Postmaster Williamssummoned the local president of the Letter Carriers Union,William C. Frymyer, to his office to advise him, pursuantto the contract, of his intention to establish another full-time regular carrier position in the Georgetown Post Office.Creating this route necessitated the combining of anauxiliary route and some collection work. The postmasterGeorgetown, Texas has not responded to this grievance, given to himverbally on December 19, 1973, and in writing on December 31, 1973."Therefore, I conclude that there was no emphatic denial of the grievance assuch by the postmaster during the December 19, 1973, meeting, as testifiedby the employees including Quinlan, and that the postmaster's version of theincident is correct.i3 Mueller had been scheduled to perform carrier work on December 21,24, 26, 27, and 28, 1973, in accordance with the agreement reached onDecember 20, 1973.14 Quinlan testified that he was given no carrier work followingDecember 19, 1973, for approximately I month. His testimony is inconsis-tent with the employment records.15 Except for the short interval described above, the longstandingpractice of assigning employees including maintenance employee Muelleracross craft lines continued in effect.311 DECISIONS OF NATIONAL LABOR RELATIONS BOARDknew that a small portion of the work being combined tocreate this regular route was claimed by the clerks to beclerk work. Therefore, pursuant to the contract, he consult-ed the unions about this. Williams told Frymyer that hewas creating the carrier route and advised him that theclerks felt that part of the work was theirs. Frymyer said,"Well, what about the clerks?" The postmaster respondedthat he felt that the clerks were cutting their own throats byfiling grievances trying to keep him from utilizing employ-ees across craft lines. He told Frymyer that, since most ofthe part-time flexible clerk work was in the carrier craft, ifthey were successful in preventing him from assigning workacross craft lines, it would be to their detriment. He alsotold Frymyer that if the combining of work to create theregular route was grieved by the clerks he would take it to ahigher level for a ruling, but he was going ahead withcreating the regular route. Frymyer asked the postmaster ifhe thought the carriers should also file a grievance, andWilliams stated that he was not asking him to file agrievance, but was merely advising him pursuant to thecontract, that he was about to take the action described.Postmaster Williams denied that he told Frymyer in thatconversation that the clerks had crossed him and that hewould see that they got as few hours as possible even if itmeant they got only 2 hours of work per week.'6E. The Events Leading to Quinlan's Removal Fromthe Postal ServiceEarly January 1974: Employee Quinlan was scheduled toreport for work on a particular day and he did not report orcall in to report his absence. He was charged with beingAWOL, but when he explained that he was marooned onan island, the postmaster took no disciplinary actionagainst him.March 9, 1974: While operating a postal vehicle Quinlanwas observed by a Georgetown, Texas, deputy sheriffrunning a "stop" or "yield" sign and almost causing anaccident. This was reported to the postmaster who toldSupervisor Wade to discuss the matter with Quinlan and tocaution him to be more careful in the future. No disciplin-ary action was taken against Quinlan for this incident.'6 The testimony of most of the employee witnesses was that PostmasterWilliams was a very tough postmaster to work for. He watched hissubordinates closely to see that they were performing their duties satisfacto-rily and to make sure that they did not abuse leave or other privileges. Insum, the testimony of the witnesses was that Williams was a hard taskmasterand was not a well-liked or a popular postmaster among the employees ofthe Georgetown Post Office. In making credibility resolutions I have takenthat into account. I credit Williams' version of the conversation.17 Counseling under the contract is a first step disciplinary action. Thisconstituted the first disciplinary action taken against Quinlan during hisemployment at the Georgetown Post Office. The counseling was grieved andtaken to arbitration by the Union. The arbitrator found that the counselingwasjustified under the circumstances.18 Quinlan testified that he asked Freeman if the turn signals could befixed so that they would work and attempted to fix them. I credit Freemanwhose testimony about the incident was clear, consistent, and forthright.19 Postmaster Williams testified that Quinlan's removal from employ-ment was justified over this incident, but that he decided on a suspensioninstead because Quinlan had been a valuable employee in the past and hehad hopes that Quinlan could be salvaged.20 Restricted sick leave means an employee is notified that he mustsubmit a medical certificate to justify every absence where sick leave is used.March 14, 18, 20, and 21, 1974: While on a routine streetobservation of Georgetown Post Office's letter carriers,Postmaster Williams observed Quinlan (while he wasperforming carrier functions) making turns with a postalvehicle from the wrong traffic lanes and without using theturn signals on the vehicle. Therefore, on March 27, 1974,the postmaster called Quinlan to his office and "coun-selled" him for unsafe driving habits.17 During the counsel-ing session referred to above, Quinlan asked the postmasterif he knew whether or not the turn signals on the particularvehicle worked. The postmaster said he inspected them andthat they did work. That afternoon, after getting off work,Quinlan intercepted carrier Tommy Freeman, who at thetime was driving the vehicle in question on his route.Quinlan told Freeman about being counseled by thepostmaster for not using the turn signals and askedFreeman if in fact the turn signals worked. Freemanreplied that they did work, whereupon Quinlan hit the turnsignal mechanism with the palm of his hand, and asked if itcould be fixed so that it would not work. Quinlan thenwent to his car, parked nearby, obtained a screwdriver, andloosened the turn signal mechanism, thus causing it tomalfunction. He then told Freeman to turn in a repair slipon the vehicle that night.'8Freeman returned to the postoffice and reported that the signals did not work and wastold by the postmaster to take the vehicle to the garage forrepairs. That night, Freeman felt that Quinlan had involvedhim in something that he did not want to be a pa. t of, so hedecided to tell the postmaster about it. On the followingday he told the postmaster the whole story. For thatconduct, Quinlan was given a 28-day disciplinary suspen-sion. The Union grieved the 28-day suspension and tookthe matter to arbitration. The arbitrator found that in thecircumstances the 28-day suspension was justified.l9Spring 1974: Quinlan took what was considered anexcessive number of hours of sick leave and was placed onthe restricted sick leave list.20Quinlan's sick leave record improved during the follow-ing 3-month period, resulting in his removal from therestricted sick leave list on November 25, 1974.21May 24, 1974: During a period when Quinlan was on sickleave for several days he was arrested and charged withdisorderly conduct by the Austin, Texas, police departmentThe restricted sick leave list is reviewed every 3 months and if theemployee's attendance has improved he is then removed from the list.21 The postmaster testified that his doubts about the legitimacy ofQuinlan's use of sick leave was caused in part by the following incidents: Onone occasion Quinlan left work claiming to be sick and a postmaster in aneighboring area called the Georgetown Post Office and mentioned thatQuinlan had visited his post office the same day. Later that day, Quinlanreturned to the Georgetown Post Office with other employees and he did notappear to the postmaster to be ill. On another occasion around this time(May 15, 1974) Supervisor Wade was off work and the postmaster went tothe workroom floor and noticed that Quinlan, who was supposed to be atwork, was not there. Upon inquiry, the postmaster was informed by anotheremployee that Quinlan had left earlier that day. He left without permission.Around noon the postmaster walked by Supervisor Wade's desk and noticedthat Quinlan had left a sick leave form there requesting sick leave, stating asthe reason for illness "hypertension due to harassment." Upon Quinlan'sreturn to work Postmaster Williams questioned Quinlan about this and wastold by Quinlan that the postmaster's harassment had caused the illness. Thepostmaster told Quinlan he did not recall even speaking to him on that day(the day of the alleged illness), and Quinlan responded that the postmaster'smere presence in the Post Office harassed him.312 U.S. POSTAL SERVICEat an Austin restaurant at 4 a.m., on May 24, 1974. Thepostmaster was notified of this by a telephone call from anAustin police sergeant who was attempting to verifyQuinlan's employment status. Following this incidentQuinlan was placed on restricted sick leave. He wasremoved from the list on November 25, 1974, after showingimprovement.September 1974: Postmaster Williams talked to Quinlanabout his work and told him that he was talking excessivelyand staying away from his work station, visiting with otheremployees too much, disturbing other employees, andimpeding work production in the Georgetown Post Office.The postmaster told Quinlan that his performance wouldhave to improve and his excessive talking would have tostop. In these discussions, Quinlan accused the postmasterof harassing him and Quinlan became increasingly abusivein his remarks to, and attitude toward, the postmaster.22The postmaster called in Postal Clerks Union PresidentHeckman and asked him to talk with Quinlan and to try toimpress upon him the seriousness of his actions. Heckmansaid he would try but he did not think it would do anygood.Employee Freeman observed Quinlan at work along withother employees and testified that in his opinion Quinlantalked on the job more than others. Freeman also testifiedthat he overheard Quinlan say, while on the job, "SinceMr. Williams had talked to me I seem to get slower in mywork." He stated further that the mail distributed to him byQuinlan following the arbitration hearing was very inaccu-rately distributed and that more mail not for his route thanpreviously had to be returned to the post office to be re-sorted and re-separated. He reported the same to hissuperiors. Freeman stated further that he heard Quinlan onnumerous occasions announce in a loud voice to otheremployees at work that he intended to get PostmasterWilliams fired.November 21, 1974: Postmaster Williams advised theAustin Sectional Center personnel office that he wasrecommending that a periodic step increase due Quinlan bedeferred due to unsatisfactory performance, and stated hisreasons therefor. His step increase was deferred but onMarch 12, 1975, Quinlan was advised by the postmasterthat he noted improvement in Quinlan's performance sinceDecember 1974, and that, while he was not considered tobe working up to his full potential, the postmaster wasapproving his step increase based on the improvement tothat time.22 Carrier employee Freeman testified that Postmaster Williams hadfollowed him while he was performing carrier work and checked his workperformance, criticized his work, and criticized the work of others. Heconsidered Postmaster Williams to be a strict postmaster but he neverthought that Postmaster Williams harassed him or discriminated againsthim for union activities. He said that prior to the arbitration in which hetestified concerning the damage to the postal vehicle Quinlan and he wereon friendly terms. However, after the arbitration when Qu;nlan went toFreeman's letter case to have him sign for accountable mail in the ledger.Quinlan would stand about 6 feet away from Freeman and throw the bookover on Freeman's case without saying anything. In addition, while aroundother employees, Quinlan referred to Freeman in loud tones as a "brownno-ser." One morning Quinlan threw the ledger book at Freeman's case, hit hishand, and knocked mail onto the floor. Freeman became angry and toldFall 1975: The postmaster again noted that Quinlan'swork performance was deteriorating and discussed thiswith him several times.August 5, 1975: Quinlan was scheduled to report for dutyat 6 a.m. and did not report until 6:14 a.m.August 5, 1975: Quinlan failed to pull the first-class flatmail from the case and distribute it prior to casing thethird-class flat mail, causing a delay in delivery of the first-class flat mail.August 5, 1975: Quinlan was assigned the duty of makingthe afternoon collection run. The employee making thiscollection run also has the duty of closing the post officebuilding for the night. Quinlan left the building withoutturning off the lights, air-conditioning, or setting theburglar alarm.August 6, 1975: Quinlan took too long on his lunchbreakand did not note the time on his timecard.August 6, 1975: He was again assigned the collection andagain did not turn off the lights or air-conditioning or setthe alarm when leaving the building.August 6, 1975: The postmaster received a telephone callfrom a postal customer complaining that a postal vehiclehad run across her yard, hitting and breaking the limb of ashade tree in her front yard. The postmaster went to thelady's home to inspect and saw a collection box at thecorner of the street approximately 120 feet away from thetree, which was in the front of the complainant's home. Thepostmaster also saw tire tracks across the yard from thecollection box leading to the tree which was approximately12 feet from the pavement. The tree limb was broken andstill hanging from the tree. The postmaster asked thecomplainant to make a written complaint of the incidentand she did. Upon investigation it was determined thatQuinlan was the driver at that time and place. Quinlanadmitted making the pickup at the collection box on thecorner of the street on that date, and admitted that he wasdriving the vehicle in question, but refused to complete theaccident report over the incident, saying that it did notoccur and contending that the postmaster and the com-plainant were lying. A maintenance man was sent to thecomplainant's home to trim the broken limb off the tree,and to shape it up. The postmaster then went to thecomplainant's home and apologized to her.August 8, 1975: Quinlan was scheduled to report for workat 7:45 a.m., but reported at 6 a.m.23The postmasterreviewed Quinlan's work deficiencies of August 5, 6, and 8,1975, above, and, after considering Quinlan's response andattitude when questioned about these incidents, recom-mended a 7-day disciplinary suspension, which was agreedQuinlan to get away from him. That afternoon when Freeman got off fromwork he drove to Belton. Texas. to talk to Postmaster Williams who was ondetail.there at the time. He told Postmaster Williams about his troubles withQuinlan, saying that such had been occurring for some time. practicallyevery morning, and that he was tired of it, and that something had to bedone about it. The postmaster told Freeman he would check into it, andstopped by the Georgetown Post Office the following morning, stood in thefront lobby in the customer's area, and listened to the employees. He wasseen there by other employees who reported it to Quinlan. I considerWilliams' actions justified and consistent with his supervisory duties and notsurveillance in violation of the Act.23 Reporting either earlier or later than the scheduled time is aninfraction of the rules.313 DECISIONS OF NATIONAL LABOR RELATIONS BOARDupon by his superiors and imposed upon Quinlan fromSeptember 8 to 15, 1975.September 15 through 19, 1975: Postmaster Williamscautioned Quinlan about his excessive talking on the job,not staying at his work station, taking too long oncoffeebreaks, and talking to and visiting other employees attheir work stations and hindering their work. On Septem-ber 18, 1975, the postmaster found Quinlan away from hiswork area and told him to be quiet and to go to work,whereupon Quinlan turned, and without looking, threw abundle of magazines approximately 28 feet across theworkroom floor. Inasmuch as Quinlan was in an angrystate, the postmaster waited approximately I hour and thencounseled him for a violation of good safety practices.Also, during this period, the postmaster testified that hehad a conversation in his office with Quinlan during whichQuinlan began screaming loudly and started to walk out ofthe office in the middle of the discussion about a grievance.The postmaster told Quinlan to sit down and be quiet andto finish the discussion about the grievance.24December 25, 1975: Quinlan advised the postmaster thathe was entering the hospital. Quinlan was told to submit adoctor's certificate to the post office by the close of the payperiod (midnight, Friday, September 26, 1975). The post-master called Quinlan during the week at the hospital andagain reminded him to have the doctor's certification inbefore the close of the pay period. The postmaster calledQuinlan again on Thursday, whereupon he found thatQuinlan had been discharged from the hospital. The formwas not mailed until Friday, September 26, 1975, and wasnot received in the post office until Saturday, after thetimecards had been posted and forwarded to the datacenter. Thus, Quinlan was not paid sick leave pay (32hours) because this form was not timely submitted. Quin-lan grieved the matter and the parties settled the grievanceby paying him for the 32 hours' sick leave with thestipulation that Quinlan follow instructions in the future.October 15, 1975: Postmaster Williams told Quinlan notto leave the post office until 11 a.m., because schoolchildren were scheduled to visit the post office on a fieldtrip at 10:45 a.m., and he wanted Quinlan to demonstratehow mail is distributed. The school children did not arriveuntil 10:55 a.m. and, upon going to the workroom floor,the postmaster found that Quinlan had not remained untilI 11 a.m., per instructions, but had clocked out and left at orabout 10:55 a.m. The postmaster counseled Quinlan onOctober 17, 1975, for failing to follow instructions.October 18, 1975: The postmaster entered the post officeand found Quinlan seated at Supervisor Wade's deskreading the timekeeper's manual rather than performinghis duties. After determining that Quinlan did not havepermission to stop work and read this manual on October20, 1975,25 Postmaster Williams counseled him for notperforming his assigned duties.24 Quinlan's version of the conversation is that the Postmaster told himto "shut up." I credit the postmaster in that regard.25 Quinlan testified that he was on coffeebreak at the time, but if that wasindeed the case he failed to mention it to the postmaster at the time of theoccurrence or the counseling.2e The day before this incident took place, Postmaster Williams had beenin Memphis, Tennessee. Upon his return to the post office, the morning ofNovember 7, 1975: Quinlan was assigned to complete theafternoon collection route in Georgetown. He failed tomake the collection at Southwestern University whichresulted in the mail being delayed several days.November 19, 1975: Quinlan was again assigned to thecollection route for Georgetown. One of the duties con-nected with making the collection run is the dispatch ofparcel post accepted by the window clerks. On that date,Quinlan failed to dispatch approximately 53 parcels and asack of second- and third-class mail, again resulting in adelay of mail. When the undispatched mail was brought tothe postmaster's attention, the postmaster called Quinlanover to the area, showed him the mail, and pointed out thatthe mail had not been dispatched. Quinlan shrugged hisshoulders and said, "So what," or "That's the way it goes."The postmaster asked Quinlan why he had not dispatchedthe mail and Quinlan replied that it was because of thepostmaster's harassment.26November 28, 1975: Postmaster Williams observed Quin-lan while he was on his lunchbreak talking to on-dutycarriers while they were delivering mail. The postmastercalled him into the office and instructed him not to talk tothe postal workers while they were trying to do their job.Quinlan told the postmaster not to "fool with him" whilehe was off the clock. Quinlan testified that he told thepostmaster, "Don't fool with me when I'm off the clock."The postmaster asked if that was a threat and Quinlanreplied, "Try me."December 5, 1975: On that date, a letter addressed toQuinlan and signed by Postmaster Williams, subject"Notice of Proposed Removal," was sent to Quinlan.Quinlan was given 10 days to answer the proposed removalletter. By letter dated December 14, 1975, Quinlan res-ponded.December 1 7, 1975: The Austin sectional center managerissued his decision in the matter finding the charges againstQuinlan to be supported and directed that he be removedfrom the service on January 5, 1976, and on that dateQuinlan was terminated.IV. ANALYSIS AND CONCLUSIONSRichard Quinlan, a man in his 50's, started working forthe Postal Service in the middle of 1972, in Austin, Texas.He was a college graduate who as previously noted hadbeen in many jobs for relatively short periods of time in thecourse of his career. He was about to be terminated fromhis postal service job in Austin, Texas, prior to completionof the 90-day probationary period, because his perfor-mance was not satisfactory, when he was transferred to theGeorgetown, Texas, Post Office in July 1973 as a part-timeflexible clerk. His health, admittedly, has not been good.He suffers from hypertension. The evidence shows and,indeed, his demeanor during these proceedings confirmsthat his physical condition apparently has caused many ofNovember 19, 1975, he was called to the area where this mail had been leftand was shown the sacks of mail which should have been dispatched theprevious day. At this point he called Quinlan to the area. The postmasterwas not even present in the post office for over a day prior to Quinlan'sfailure to dispatch the mail which makes Quinlan's "harassment" excuseincredible.314 U.S. POSTAL SERVICEhis problems. He is quick-tempered, abrupt, and apparent-ly contemptuous of higher authority. He appears to be aman who is not happy with his lot in life, and certainly wasnot happy with his job in the Georgetown Post Office. Hetestified that the Postal Service job was an "avocation or, ineffect, interim employment until he found another job thatwas more to his liking.Quinlan was unhappy with the postmaster in the George-town Post Office and certainly was unhappy with some ofhis fellow employees. The postmaster was strict and,contrary to the contentions of the General Counsel, theevidence shows that he did not single out Quinlan and didnot treat him any worse or differently from the otheremployees in the post office. If he in fact had watchedQuinlan or certain other employees more closely thanothers, the postmaster was justified in doing so provided hefelt that their individual performances required closersupervision. That was his responsibility. But the evidence isthat he watched all the employees closely. The postmasterspoke to other employees besides Quinlan about talkingtoo much on the job; followed other employees besidesQuinlan on their routes to see whether they were perform-ing their jobs properly; questioned other employees besidesQuinlan concerning their suspected abuse of sick leave;and counseled other employees besides Quinlan for beingearly or late to work. As examples, he counseled KennethMoore for being late; had a discussion with RichardHeckman, president of the Union, for excessive talking;told David Reed to stop talking; and questioned WoodyBurgess about abuse of sick leave. He also questionedTommy Freeman about abuse of sick leave and observedand cautioned carrier William Frymyer for walking tooslowly on a number of occasions. William Frymyertestified that Postmaster Williams harasses him, Quinlan,Moore, Heckman, and Gardner.For approximately 18 months following his arrival at theGeorgetown Post Office, Quinlan's performance, except forhis abruptness toward people, was considered satisfactoryby his superiors. Some time in 1973, Mr. Quinlan appliedfor a management training position, but was turned down.In the evaluation concerning that application, he wasaware of the fact that Postmaster Williams had rated himsatisfactory in everything but attitude and his ability to getalong with people. In my judgment, that action by thepostmaster, with the knowledge of Quinlan, was a factoramong others in the deterioration of relations betweenthem. From that point on, there is no question that but thepostmaster and Quinlan developed an intense dislike foreach other. Notwithstanding, evidence is that the postmas-ter attempted to salvage Quinlan as an employee. Aspreviously indicated, his initial warnings to Quinlan for hisunsatisfactory performance on certain occasions were notfollowed by any disciplinary action. He even enlisted thesupport of Supervisor Weldon Wade and the LocalUnion's president in his attempt to correct Quinlan andmake him a better employee.With respect to the grievance which complained that thepostmaster should not assign work across craft lines, oracross pay level lines, it is clear that the Georgetown PostOffice had engaged in that practice since Quinlan was firstemployed there. The record also shows that at least since1972 assignments to the maintenance man, Norman Muel-ler, to perform either clerk work or carrier work were madeat times when either Quinlan or Moore or both had beensent home early. Such assignments were made long beforeQuinlan or the Union filed charges claiming that they werediscriminatorily made because of union activity.The record also shows that the maintenance man wasassigned clerk and carrier work because he was a full-timeemployee who had to be kept busy for a full pay period foreconomic and business reasons, factors that did not applyto part-time flexible clerks (Moore, Quinlan, and others)although they usually were given enough work to keepthem busy for the full 40-hour week. In support of thereasons for that practice is the fact that the assignments ofclerk-carrier work to maintenance man Mueller ceasedwhen the other maintenance man in the Georgetown PostOffice was transferred to another post office and Mueller,being the only maintenance man left, had enough work(maintenance work) to keep him busy for his full 40 hoursper week. Therefore, since it was no longer necessary forbusiness reasons to assign him work across craft lines, suchassignments to Mueller ceased.A. The Alleged Interrogation of December 11, 1973It is alleged that on December 11, 1973, PostmasterWilliams orally interrogated employees concerning theirunion activity. The evidence shows that, upon receiving aletter from the International union official, Neill, notifyingthe postmaster that Neill intended to visit the post office,the postmaster was curious and asked Supervisor Wade,who told the postmaster that he thought the Local Unionwas electing officials. Whereupon, Williams asked Quinlanwhether they were electing officials. Inasmuch as Williamswas obligated to deal with the elected officials, he wasentitled to know who they were and the question, in thecircumstances, was reasonably appropriate and not inviolation of the Act.B. The Alleged Oral Threats of December 19, 1973The meeting of December 19, 1973, involved a discussionof an oral grievance at the first step under the agreement.The candid statement by the postmaster as to the meritsand probable results of the grievance if successfullyprocessed is a typical comment at a first step of a grievanceprocedure. The postmaster also expressed his surprise thatthe grievance was even filed because he felt that theindividuals filing the grievance had been "chicken shit" inthat they were receiving almost full-time employment eventhough they were part-time employees.Similarly, on January 15, 1974, Postmaster Williamsdiscussed the effect of a successful grievance on assigningacross craft lines. He said that restricting him in hisassignment might result in a loss of work or someone beinglaid off from the post office because of lack of work in aparticular craft. These statements were not threats buttypical "give and take" discussion of a grievance at its firststep. He was indicating the consequence of the grievance ifsuccessful. In any event, there is no evidence of unionanimus and if the statement is construed to be a threat orcoercive because of the filing of a grievance it is isolated315 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand unfulfilled. Weber Shoe Company, 146 NLRB 348(1964); Kohl Motors, Inc., 185 NLRB 324 (1970). To findotherwise would result in destroying the benefits of anyattempts to resolve grievances at initial steps.C. The Reduction in Hours of Employees Mooreand QuinlanThere is no evidence of union activity by either Moore orQuinlan as early as December 7, 1973, the day on which itis alleged the hours of Moore and Quinlan were reducedbecause of their union activity. As part-time employeesthey often worked less than 8 hours a day and sometimesless than 6 hours a day, depending on the volume of workavailable. In fact, the record shows that Moore worked 8hours and 31 minutes on December 7, 1973. Both Mooreand Quinlan admitted that they had both been sent homebefore at noon. Quinlan also admitted that when he wastold to go home by Supervisor Wade that Wade told himthat the postmaster wanted him sent home at noon theprevious day also. That is an indication that the postmasterwas not motivated in his decision by the receipt of UnionOfficial Neill's written grievance on the morning ofDecember 19, 1973. Postmaster Williams also testified thatone of the reasons that Moore and Quinlan could havebeen sent home was that it occurred near the end of theweek in which they had already worked 40 hours. There-fore, they would have been sent home to avoid overtimeusage.27Respondent contends that the allegations of an 8(a)(4)violation going back to December 7, 1973, are completelyinappropriate, as such allegations in the consolidatedcomplaint violate the provisions of Section 10(b) of the Actinasmuch as there was no charge filed alleging an 8(aX4)violation until February 3, 1975, and that no charge of anykind was filed on December 7, 1973. 1 find that Respon-dent's contention has merit, and therefore for that addi-tional reason shall recomnmend the dismissal of thatallegation of the complaint.D. The Alleged Disparate Treatment of QuinlanThe evidence does not establish that the postmaster orhis assistant subjected Quinlan to disparate treatment withregard to the application of work rules requiring of Quinlana more arduous work output than that required of hisfellow employees, The evidence shows Postmaster Williamswas strict with all his subordinates and not more strict withQuinlan. The record also shows that, whenever Quinlan2T According to the records, December 19, 1973, fell within the 26thpayroll period of 1973, which was from December 8, 1973, to December 21,1973. December 19, 1973. came on a Wednesday on the second week of thatperiod. Quinlan worked a total of 106 hours that pay period. Quinlanworked approximately 48 hours the second week of that pay period and hadalready worked a substantial number of overtime hours dunng the first weekof the pay period. Moore worked a total of 77 hours during the pay periodand was given 3 hours' sick leave. He also worked 5 hours' overtime in thatpay period. The records also reveal that Moore was off on December 10 and11, 1973 (which means that he was not present fbr any comments allegedlymade by the postmaster on December 11, 1973). Moore worked 8 hours and30 minutes on December 12; 9 hours and 7 minutes on December 13; and 8hours and 38 minutes on December 14, 1973, which ended the first week ofthat payroll period The second week of that payroll period includingDecember 19, 1973, Moore worked a total of approximately 42 hours.was counseled or reprimanded in connection with hisperformance, his attitude was not the attitude one wouldexpect of an employee who was trying to be a goodemployee. His response was either a denial, a "so what," ora baseless charge of harassment against the postmaster. Bycontrast, when the postmaster warned Reed not to botherother employees while they were on the clock, Reedstopped bothering other employees. When he discussed thematter of excessive talking with Richard Heckman, Heck-man's attitude was receptive and repentant. In similarcircumstances, Quinlan's response was to accuse thepostmaster of harassment. For example: When Mr. Quin-lan was cautioned as to the proper use of the rest bar orwhy he had not dispatched certain mail, Quinlan reactedwith the statement that he was being harassed.Quinlan testified that he was required to stand more aftera certain point in time and that he stood more than otheremployees. However, Quinlan admitted awareness thatpart-time flexible clerk Black performed duties that re-quired standing at times for a full 8 hours per day. There isno evidence that Quinlan was even required to stand for afull 8 hours on any particular day. Similarly, when hequestioned Freeman about the abuse of sick leave, Free-man satisfied the postmaster that he was really sick. WhenPostmaster Williams cautioned carrier Frymyer aboutwalking too slowly on a number of occasions, Frymyeraccepted the criticism without showing disrespect for thepostmaster even though his testimony was that he felt thatthe postmaster was harassing him, Quinlan, Moore, Heck-man, and Gardner. Frymyer also testified that he thoughtthe postmaster was unfair in criticizing all those people,including himself. That is hardly a showing of singling outQuinlan and treating him disparately. Quinlan testifiedthat Postmaster Williams "hates his guts," and thatWilliams has harassed him and other employees includingFrymyer and Freeman.Quinlan also testified that he filed 15 grievances onlybecause it was apparent to him he was about to bedischarged and that several of these grievances grieved thesame matter. Heckman, former president of the George-town Local of the Postal Workers Union, called by theGeneral Counsel as a witness, stated that, as president ofthe Union, he filed grievances on occasion and never feltany fear or insecurity from the postmaster if he spoke toomuch as a grievance representative.Therefore, I conclude that their hours were not discriminatorily reduced onDecember 19, 1973.In the next pay period, payroll period no. I of 1974. Moore worked a totalof 81 hours, including 9 overtime hours and he took 3 hours' annual leave.This was the highest number of hours worked by anyone in the post officewith the exception of employee Frymyer who worked 87 hours. I thereforeconclude that Moore's hours were not discriminatorily reduced in this payperiod. Quinlan worked a total of 59 hours in pay period I of 1974,including I hour of overtime. There were two holidays, Christmas and NewYears, within this pay period. Although Quinlan's hours dropped from theprevious payroll period, an examination of the hours worked by allemployees in Georgetown in this pay period reveals an across-the-boardreduction for all employees in the first pay period of 1974. Moreover,Quinlan worked more hours in that pay period than employees Heckman,Mueller, or Sayler.316 U.S. POSTAL SERVICEE. Harassment by Being Kept Under Surveillanceby the PostmasterQuinlan testified that on or about November 6, 1974, hesaw the postmaster in the lobby of the post office"peeping" at him, and that this was also reported to him byother employees. The evidence shows that the postmasterwent to the post office lobby on or about that date and afew times following that date-after getting a report fromemployee Freeman concerning the trouble he was havingwith Quinlan during the first week of November 1974.Because of Quinlan's harassment during that period,Freeman lost his temper and exchanged words withQuinlan. Having received such report, the postmastercertainly was justified to investigate the matter by observ-ing Quinlan and his behavior toward Freeman and hisfellow workers.I find that in view of Quinlan's loud talking, abruptnesstowards others, failures in his job performance, such as notdispatching mail or picking up mail, or speaking disrespect-fully to customers, damaging trees, tampering with Gov-ernment property, throwing bundles of mail great distancesacross the workroom floor, calling fellow employees derog-atory names, talking to fellow employees when he or theyshould be performing their duties, abusing sick leave, andgenerally showing disrespect for his superiors, certainlywould require him to be watched more closely with respectto his job performance than he would have been if he hadnot been engaged in those activities. With respect to theallegation that Respondent withheld his periodic increaseand placed him on probation for 14 weeks, I find that suchaction was justified in view of Quinlan's performance andwas not because of Quinlan's union or concerted activities.As for the allegations that on August 5, 6, 7, and 8 andSeptember 8, 1975, Quinlan was harassed by singling himout for counseling for his alleged work deficiencies, I findthat he was not singled out and that the counseling hereceived was justified in view of his work deficiencies. OnAugust 5 Quinlan was scheduled to report for duty at 6a.m. and did not report until 6:14 a.m. In addition, thatmorning he failed to pull the first-class flat mail from theflat case, causing a delay in delivery of the first-class flatmail. On the afternoon of that day Quinlan was assignedthe duty of making the afternoon collection run and theemployee making this collection run also has the duty ofclosing the post office building for the night. Quinlan leftthe building without turning off the lights, air-conditioning,or setting the burglar alarm. On August 6, 1975, Quinlantook too long on his lunch break and did not so note it onhis timecard. He also was assigned a collection route againon August 6 and again he failed to turn off the lights andair-conditioning and to set the burglar alarm when leavingthe building. In addition, on August 6 he hit a limb of ashade tree in the front yard of a postal customer. OnAugust 8 Quinlan was scheduled to report at 7:45 a.m., butreported at 6 a.m.After reviewing Quinlan's deficiencies of August 5, 7,and 8, 1975, and after considering Quinlan's response andattitude when questioned about these incidents, the post-master recommended a 7-day disciplinary suspension andQuinlan was given a suspension from September 8 toSeptember 15, 1975. In view of the deficiencies, thesuspension was justified and there is no evidence to supportthat either the counseling or the suspension was because ofQuinlan's engaging in protected activities or otherwise, inviolation of Section 8(a)(3) and (I) of the Act. With respectto the allegations of harassing Quinlan on September 15,17, and 18, 1975, for allegedly working too slowly; onSeptember 16 admonishing Quinlan for allegedly takingtoo much time on a coffeebreak; on September 18, 1975,imposing a "gag rule" on Quinlan for alleged excessivetalking; and on September 19, 1975, imposing a "gag rule"on Quinlan for attempting to discuss a grievance, thepostmaster warned Quinlan about his excessive talkingrather than working and not staying at his work station,taking too long on coffeebreaks and talking to and visitingwith other employees at their work stations, hindenng theirwork. The evidence does not support the allegation thatRespondent discriminated against Quinlan nor did Re-spondent harass Quinlan in admonishing him for his actswhich have been proven to have been committed. Nor do Ifind that the counseling of Quinlan for throwing a bundleof magazines approximately 28 feet across the workroomfloor on September 18, 1975, after the postmaster foundhim away from his work area and told him to be quiet andgo to work was discriminatorily motivated or constitutedinterference with his rights to engage in union activity.Counseling was for Quinlan's violation of safety rules andthe other evidence shows that the rules were, in fact,violated by Quinlan in throwing the bundle of magazinesacross the workroom floor. Finally, I find that the issuanceto Quinlan on or about December 5, 1975, of a documententitled "Notice of Proposal to Remove" and Quinlan'sremoval on or about January 5, 1976, and Respondent'srefusal to reinstate him were not for reasons that Quinlanexercised his rights to file grievances or charges or becausehe otherwise engaged in protected activity. I find that hewas terminated for good cause and that his terminationwas not pretextual or in violation of the Act. The GeneralCounsel has not proven by a preponderance of theevidence any of the allegations of the consolidated com-plaint. Therefore, I shall recommend the complaint bedismissed in its entirety.CONCLUSIONS OF LAW1. Respondent is an employer within the meaning ofthe Postal Reorganization Act.2. The General Counsel has not established by apreponderance of the evidence that the Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(l), (3), and (4) of the Act as alleged in thecomplaint.317 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact,conclusions of law, the entire record in this case, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:28 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.ORDER28The complaint is dismissed in its entirety.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.318